DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2 and 3 are objected to because of the following informalities:  “which contains” is suggested to be changed to “which further contains”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	In claim 6, the limitations have been recited in claim 1.
	In claim 11, there are 5 bonds to a carbon atom in formula (3).  A carbon atom cannot have 5 bonds.
Allowable Subject Matter

5.	Claims 1-13 will be allowed when the above objections and rejections are overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
Hoshikawa et al. (US 2008/0214714).
Hoshikawa et al. disclose a polytetrafluoroethylene aqueous dispersion comprising from 15 to 70 mass % of polytetrafluoroethylene fine particles having an average particle size of from 0.1 to 0.5 µm, from 1x10-5 to 0.5 mass %, based on the mass of the polytetrafluoroethylene, of a fluorinated emulsifier, and from 1 to 20 mass %, based on the mass of the polytetrafluoroethylene, of a nonionic surfactant (claims 1 and 2).
	Thus, Hoshikawa et al. do not teach or fairly suggest the claimed polytetrafluoroethylene aqueous dispersion characterized by containing from 15 to 70 mass% of polytetrafluoroethylene particles having an average primary particle size of from 0.1 to 0.5 µm, from 0.1 to 20,000 ppm, to the mass of the polytetrafluoroethylene particles, of a fluorinated emulsifier selected from the group consisting of a C4-7 fluorinated carboxylic acid which may have an etheric oxygen atom, and salts thereof, from 1 to 20 parts by mass, to 100 parts by mass of the polytetrafluoroethylene particles, of a nonionic surfactant represented by the following formula (1), from 0.004 to 0.040 parts by mass, to 100 parts by mass of the polytetrafluoroethylene particles, of a polyether polysiloxane copolymer having a polysiloxane chain and a polyether chain, wherein the polyether chain consists solely of a polyoxypropylene group, and water.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762